DETAILED ACTION
The following is a first  office action upon examination of application number 16/537489. Claims 1-18 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/2019, 9/6/2018, 3/20/2020, 6/25/2021, and 7/6/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-5 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. Claims 6-11 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 12-18 are directed to systems comprising a processor; thus the system comprises a 
(Step 2A) The claims recite an abstract idea instructing how to analyze received visitor traffic data, which is described by claim limitations reciting: receiving traffic data associated with the presence of a set of mobile phones at a location, wherein at least some of the mobile phones in the set of mobile phones are associated with different visitors, and wherein the traffic data is received in or near the location, and; filtering the received traffic data to identify mobile phones associated with visitors to the location and mobile phones of employees or mobile phones of visitors at or near the location below a time threshold; determining, from the received traffic data, a frequency of the number of times that a given mobile phone included in the set of phones was observed at the location; and providing the frequency as output to infer behavior of visitors of the mobile phones relative to the location. The identified recited limitations in the claims describing analyzing received visitor traffic data (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” which covers marketing activities and managing personal behavior. Dependent claims 4, 9, 10, 11, and 16 recite limitations that further narrow the abstract idea; therefore, these claims are also found to be directed to an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such in claim 1 (i.e., the non-transitory, computer-readable medium carrying instructions), claim 6 (i.e., the computer) and claim 12 (i.e., the processor and memory coupled to the processor and configured to provide the processor with instructions), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. Additional elements such as wirelessly receiving traffic data; traffic data is received via a wireless receiver; and sensor for receiving traffic data 
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements related to the wireless receiver and sensor do not provide an improvement and only link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 6, 8, 11-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Understanding customer behavior using indoor location analysis and visualization” by Yaeli (Published 11/21/2014).

As per claim 1, Yaeli teaches:  at least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one data processor, performs operations, the operations comprising:  wirelessly receiving traffic data associated with the presence of a set of mobile devices at a location, wherein at least some of the mobile devices in the set of mobile devices are associated with different users; (Page 7 Figure 1 The solution architecture. The Presenze Zones server captures data collected from WIFI sensors and analyzes in-store customer behavior…. The solution is based on the deployment of designated sensors that are able to “listen” to transmission from WiFi enabled devices. All WiFi enabled devices whose WiFi is turned on interact with WiFi network in the venue, whether they are logged on to the WiFi network or not. The Presence Zones sensors capture the unique identifier of the device and send information about the strength and number of packets transmitted to the Presence Zones Server. The media access control (MAC) address is used as the unique identifier of the device. The location of the device is then calculated based on the information about that device, which is received by multiple sensors in the venue. The deployment of the sensors in the physical venue needs to be planned in such a way that the sensors will provide sufficient “coverage” to accurately compute location Page 2 determine the location of a person or an asset indoors, leveraging technologies like WiFi, Bluetooth, Radiofrequency identification (RFID), and location sensor technologies such as accelerometers and gyroscopes as alternative or complementary technologies to GPS)
wherein the traffic data is received via a wireless receiver located in or near the location, and, wherein the location is an enclosed location within a building; (Page 3  the deployment of WiFi sensors in the physical venue that “listen” to (sniff) transmissions from WiFi-enabled devices such as smartphones and tablets [Abstract] … a solution approach for better understanding customer behavior based on mobile indoor location data as well as the technologies developed by IBM Research for realizing this solution Page 7 …The solution is based on the deployment of designated sensors that are able to “listen” to transmission from WiFi enabled devices. All WiFi enabled devices whose WiFi is turned on interact with WiFi network in the venue, whether they are logged on to the WiFi network or not)
determining, from the received traffic data, a frequency of the number of times that a given mobile device included in the set of devices was observed at the location; and providing the frequency as output to infer behavior of users of the mobile devices relative to the location (Page 10  indoor analytics for understanding customer behavior, increasing sales conversion rates, and estimating the customer potential value based upon temporal, spatial (path), and spatiotemporal (movement) visiting patterns inside stores Page 12 Customer segmentation is a challenging task that includes the discovery of behavioral customer segments such as customer's demographics, value, etc); the analysis of segment characteristics; and utilizing segment data. Together, these improve business decisions and customer in-store experience by more optimized promotion allocation, targeting, and personalized shop experience….Using such correlation and setting a threshold on customer value, customer store visiting patterns that lead towards conversion can be discovered. Prediction models can be then developed to estimate the conversion of future customer visits based solely on their movement data, helping to take educated decisions, even as customers walk in-store. For example, upon classification of a customer as a high-valued customer based on her observed store visit patterns (e.g., customer's zone visit order is highly correlated with potential sales), a targeted promotion may be setup for that customer, improving the chance of customer conversion.)
 
As per claim 3, Yaeli teaches:  wherein the location is a store, wherein wirelessly receiving includes receiving WiFi identification signals from mobile phones of users within or adjacent to the store ([Abstract] Understanding customer behavior in brick-and-mortar stores and other physical indoor venues is essential for any business aiming to provide a more personal and compelling shopping experience, optimize store layout, and improve store operations. Achieving these goals ultimately leads to improved user experience, conversion rates, and increased revenue. Today’s mobile-based location technologies provide information about the user’s location that can be leveraged for advanced analytics and visualizations. This means retailers and enterprises can gain insight into customer behavior patterns and understand, for example, how much time customers spend in different areas of the store, what are the routes they take, how well they are serviced, and more. In this paper, we present a solution approach for better understanding customer behavior based on mobile indoor location data as well as the technologies developed by IBM Research for realizing this solution).

As per claim 6, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 11, Yaeli teaches: wherein the filtering includes employing a decision tree of rules to filter out phones as being in the location for too short or too long of a selected duration (Page 13 … To identify long stays of customers in specific zones we looked at the consecutive location readings of each individual user within a zone and set a threshold of three and a half minutes to define what a long stay is).

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 13, Yaeli teaches: wherein the sensor is a Bluetooth or WiFi access point at or near the location (Page 9 In the second approach, the environment senses the device, and this is typically done by leveraging the public WiFi Access Points deployed in the venue)

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies. 

As per claim 18, Yaeli teaches: wherein the processor is further configured to implement data ingestors to process the traffic data and store in the memory at least three of: a unique identifier or manufacturer identifier for the sensor, a flag indicating whether the sensor is an access point, a minimum signal strength for traffic data received from each phone, a sum of the signal strength squared, a first signal strength detected, a last signal strength detected, a maximum signal strength, a summation of signal strength, a sum of signal strength cubed, a timestamp of first frame received, or a timestamp of last frame received (Page 9 The main input in runtime to the Presence Zones application is streams of updates coming from sensors, containing data from the devices intercepted. The data contains MAC addresses, statistical information of RSSI (Received Signal Strength), noise level, time-related data, the number of collected frames, and more. In addition, the data is aggregated on the sensor, based on the MAC address of the WiFi frames. At every pre-defined threshold (about a few seconds), it is sent to the Presence Zones location server for processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Understanding customer behavior using indoor location analysis and visualization” by Yaeli (Published 11/21/2014); in view of US 8768867 (Thaeler).

As per claim 2, Yaeli teaches: wherein providing the output includes providing a graphical display of visit frequencies of multiple users …, and wherein the graphical display provides an understanding of types of customers entering the location … (Page 13 … This layout supports easy comparison between time segments as well as for locations within a time segment. Color intensity (by one color hue) was applied to reflect the relative amount of visitors at a particular location at a particular time segment; more intensive colors relate to higher number of visitors. Page 14; see Fig. 3 showing visit frequencies of users).

Although not explicitly taught by Yaeli, Thaeler teaches:  wherein providing the output includes providing a graphical display of visit frequencies of multiple users during an event, and wherein the graphical display provides an understanding of types of customers entering the location during the event (Col 5 ln 32 nightclubs and bars, concerts, conventions Col 6 ln 37-POS data and/or other actual attendance (e.g., ticket scanners or counters, guest counters, etc.) data may be provided to prediction system 100 in real-time Col 12 ln 52-54 …The business user may choose which other venues they want to compare 915 over the time frame they have chosen. …Results are then graphically rendered for the business user's viewing 920, for example, with time on the x-axis and other values on the y-axis….the business user may change the common denominator of comparisons, thus comparing attendance predictions, actual attendance.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yaeli with the aforementioned teachings of Thaeler with the motivation of evaluating performance of a business by quantifying attendance (Thaeler Col 12 ln 44-48). Further, one of ordinary skill in the art would have recognized that applying the teachings of Thaeler to the system of Yaeli would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the display of visitors during an event.

As per claim 4, Yaeli teaches: wherein providing the output includes providing an … frequency, wherein the … frequency is the ratio of particular mobile devices identified … across distinct segments of time, and wherein the output further includes a total number of devices recorded during the event (Page 13 The number of visitors was computed … This layout supports easy comparison between time segments as well as for locations within a time segment. Color intensity (by one color hue) was applied to reflect the relative amount of visitors at a particular location at a particular time segment; more intensive colors relate to higher number of visitors. Page 14; see Fig. 3 showing visit frequencies of users)

Although not explicitly taught by Yaeli, Thaeler teaches: an event frequency, wherein the event frequency is the ratio of particular mobile devices identified during an event across distinct nightclubs and bars, concerts, conventions Col 6 ln 37-40  POS data and/or other actual attendance (e.g., ticket scanners or counters, guest counters, etc.) data may be provided to prediction system 100 in real-time Col 12 ln 52-54 …The business user may choose which other venues they want to compare 915 over the time frame they have chosen. …Results are then graphically rendered for the business user's viewing 920, for example, with time on the x-axis and other values on the y-axis….the business user may change the common denominator of comparisons, thus comparing attendance predictions, actual attendance.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yaeli with the aforementioned teachings of Thaeler with the motivation of evaluating performance of a business by quantifying attendance (Thaeler Col 12 ln 44-48). Further, one of ordinary skill in the art would have recognized that applying the teachings of Thaeler to the system of Yaeli would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the display of visitors during an event.



As per claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies. 

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Understanding customer behavior using indoor location analysis and visualization” by Yaeli (Published 11/21/2014); in view of US 8768867 (Thaeler); in view of US 2015/0248647 (Goel).

As per claim 5, although not explicitly taught by Yaeli, Thaeler teaches: wherein providing the output includes providing a graphical display of visit frequencies of multiple users during an event, and wherein the graphical display provides a bar chart as an event frequency report that specifies beginning and end times of the event and (Col 5 ln 32 nightclubs and bars, concerts, conventions Col 6 ln 37-40  POS data and/or other actual attendance (e.g., ticket scanners or counters, guest counters, etc.) data may be provided to prediction system 100 in real-time Col 12 ln 52-54 …The business user may choose which other venues they want to compare 915 over the time frame they have chosen. …Results are then graphically rendered for the business user's viewing 920, for example, with time on the x-axis and other values on the y-axis….the business user may change the common denominator of comparisons, thus comparing attendance predictions, actual attendance. Col 4 ln 66-67 multiple types of visual outputs such as bar charts, line charts, tables, etc Col 13 ln 3-6 FIG. 10 is a screenshot of a graphical interface presented to a business user. In some embodiments, screenshot 1000 may be displayed by a computer system operated by a business user (e.g., associated with one of venues 110A-N); see figure 10 showing a chart with a start and end time).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yaeli with the aforementioned teachings of Thaeler with the motivation of evaluating performance of a business by quantifying attendance (Thaeler Col 12 ln 44-48). Further, one of ordinary skill in the art would have recognized that applying the teachings of Thaeler to the system of Yaeli would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the display of visitors during an event.

Although not explicitly taught by Yaeli, Goel teaches: permits a user to hover over each bar and cause to be displayed [frequency values/values] ([0125] … An example of a user interface that can be used to implement these features is illustrated in FIG. 14. In an embodiment, when the member hovers over a bar on the bar graph, the number of members who fall into that range of experience is displayed to the member).
One of ordinary skill in the art would have recognized that applying the teachings of Goel to the system of Yaeli would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for additional information to be displayed when a user hovers over a elements in a graph. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Understanding customer behavior using indoor location analysis and visualization” by Yaeli (Published 11/21/2014); in view of US 2015/0058345 (Mishra).

As per claim 10, although not explicitly taught by Yaeli, Mishra teaches: wherein providing the output includes providing a status with respect to first and second events at the location, and a visitor status breakdown at the first event and visitor status breakdown at the second event ([0023] … events supplied by provider listings are assigned scores that show trending and/or high-user activity volumes, and therefore, can be suggested to users. [0052] .. check-in data associated with events and entities, and uses a nearest centroid or nearest prototype classifier to suggest salient activities and corresponding events. Suggested activities and events take into consideration "live" social and event feeds [0053] … the total number of check-ins are counted along with the number of events to calculate the strength of each activity). 
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yaeli with the aforementioned teachings of Mishra with the motivation of comparing activity between events. Further, one of ordinary skill in the art would have recognized that applying the teachings of Mishra to the system of Yaeli would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for activity data to be provided for multiple events.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Understanding customer behavior using indoor location analysis and visualization” by Yaeli (Published 11/21/2014); in view of US 2017/0196508 (Hunter)

As per claim 17, Yaeli teaches: wherein the processor is further configured to implement data ingestors configured to handle concurrent traffic data ingestion and rewrite the traffic data into a normalized and canonical format (Page 8 Once location data has been calculated by the location tracking module, it is passed to a data warehouse via an extract transform load (ETL) process Page 9 Each sensor has two standard IEEE 802.11 WiFi adapters. One is dedicated to communication with the server and the other one for sniffing. The sniffing adapter works in “monitor” mode, which means that the driver passes all the radio frames sensed rather than just the ones targeted for it. The main input in runtime to the Presence Zones application is streams of updates coming from sensors, containing data from the devices intercepted. The data contains MAC addresses, statistical information of RSSI (Received Signal Strength), noise level, time-related data, the number of collected frames, and more. In addition, the data is aggregated on the sensor, based on the MAC address of the WiFi frames. At every pre-defined threshold (about a few seconds), it is sent to the Presence Zones location server for processing).

Although not explicitly taught by Yaeli, Hunter teaches: wherein the processor employs parsers specific to sensor hardware manufacturers ([0245] removing sensitive subject data from the collected sensor data; and parsing the aggregated data according to a type of sensor).
One of ordinary skill in the art would have recognized that applying the teachings of Hunter to the system of Yaeli would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the parsing to be specific to the type of sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0355592 (Camps) – discloses a system that monitors WI-FI activity to create visit profiles for devices identified at a location.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.